Per Curiam.—
The first objection, as to the jurisdiction, cannot be sustained. Our jurisdiction is determined by the sum in controversy. (Act of 30th March, 1811, Stroud's Purd. tit. Courts.) What is the plaintiff’s right to recover 1 His debt, interest, and *373costs, and if together they exceed 100 dollars, our jurisdiction attaches. The second objection might, perhaps, (though we do not decide it,) be available, on the ground that a remedy provided for the exact case must be strictly pursued, if the act of 1836, providing for the attachment of execution, had relation to judgments prior to that act. This is not so, however, and the plaintiff had no remedy by an attachment of execution. The third objection has plausibility in it, but is not sustainable. It is said that a foreign attachment is a process to compel the appearance of a non-resident defendant, and that appearance is supposed to be made only when he enters special bail, upon which he may be surrendered, and thus, in effect, a virtual arrest of an insolvent debtor for a debt due before his discharge would occur, in violation of the provisions of the insolvent laws. However this might have been prior to the act of 13th June, 1836, the latter excludes the difficulty. The 44th section of that act (Stroud’s Purd. tit. Action,) provides that foreign attachment may issue against any person not residing, &c. And as to the argument as to the entry of special bail, it is a sufficient answer that, by the 64th section, a defendant may enter an appearance and take defence without entering bail to dissolve the attachment.
Rule discharged.